McDonald J.
concurring.—
I am of opinion that the judgment of the Court below overruling the demurrer filed to the bill in this cause, ought to be affirmed. The negroes, Bartley and Nat, were given to the plaintiff in error, in trust for his daughter, Nancy Sill. She was unquestionable the object of the testator’s bounty. The negroes were not to be delivered to her or her husband, unless he relinquished to his (testator’s) estate, all claim against his estate for lot of land No. SO, in the 2d district of Monroe, no w Pike county, which the will states had been given, not sold to him, and unless his daughter should have living children, and both these things were to occur before the trustee was authorized to give up the negroes to the husband.
If the events had occurred, it was still left to the discretion of the trustee, whether he would deliver the negroes to the husband. Neither the restraint upon the delivery of the nonegroes, nor the discretion given to the trustee in respect to the delivery of them on the happening of the conditions on *312which he might deliver them, affects the bequest to the daughter. The property, so far, is hers; and if retained by the trustee, is to be held for her benefit. The gift to her depends, in no manner, upon his discretion.
The clause of the will proceeds: “ But the said Fitz Herbert Heard has a discretionary [right or power] to give to the said Nancy Sill what he thinks right for the negroes, Bartley and Nat, at such time as she needs it.” It was obviously the intention of the testator that the negroes should be either held by the trustee, or be delivered to Henry Sill, the husband, on the happening of the contingencies mentioned, and not be hired out. If delivered to the husband, they would have been held for the benefit of the wife; if retained by the trustee, certainly for her benefit, but he to pay what he thinks right as hire, which is equivalent to reasonable hire. The word “ discretionary,” in this clause, is either synonymous with the words “ thinks right,” in the same clause, and is mere tautology, or it means he shall have discretion to hire them out, or retain them and pay what he thinks right for the hire. The latter was probably the intention, but, in either event, the daughter was to have the proceeds, whenever she needs them. The word “ needs” is not to be construed in its literal sense, for it would then make the bequest conditional, on the hire being necessary to her support, when the bequest is absolutely to her, and the negroes are to be delivered without condition on her surviving her husband. The discretion is not given to the trustee to qualify the legacy, and retain the property to his own use without accounting, Whenever she needed the hire, in her own opinion of her necessities, the trustee had to pay her what he thought was right for the hire, and if he placed an unreasonably low hire upon them, so as to exhibit a selfish discretion, a Court of Chancery would put him right.